[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The proposal set forth in the stipulation concern matters the nature of which require the court testimony of the assessor supporting the proposal and placing on the record his reasons for such support.
The court also notes that the stipulation is not signed by the assessor nor does the stipulation recite the fair market value or the assessment valuation determined by the assessor and supported by the Board of Assessment Appeal for the year 1995 and from which the appeal to this court has been taken.
The motion for judgment in accordance with the stipulation is ordered denied.
Mulvey, Judge Trial Referee